Opinion by
Judge Lewis :
It being expressly provided by an act of the General Assembly approved April 4, 1873 [1 Acts 1873, ch. 768], that the wages and compensation of a married woman for services and labor done and performed by her shall be free from the debts and control of her husband, it necessarily follows that she may purchase therewith a homestead which is free from his debts and control.
It satisfactorily appearing that appellee, Lettie Drewery, in good faith purchased the two lots of land in controversy in this case, and with her money earned by her own labor and services paid for one of them in full, and the other in part, no part of the purchase-price having been paid by her husband, they can not be subjected to the satisfaction of the debts of appellant against her husband, Alex Drewery.
Judgment affirmed.